EXECUTION VERSION


FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREASE REVOLVING JOINDER
FIRST AMENDMENT TO CREDIT AGREEMENT AND INCREASE REVOLVING JOINDER (this
“Agreement”), dated as of August 31, 2016, among INC RESEARCH, LLC, a Delaware
limited liability company (the “Borrower”), INC RESEARCH HOLDINGS, INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantors (as defined in the
Credit Agreement referred to below) party hereto, each of the lenders party to
the Credit Agreement referred to below (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.  
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Lenders, the Administrative Agent and the
other parties thereto have entered into that certain Credit Agreement, dated as
of May 14, 2015 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”);
WHEREAS, the Borrower hereby requests (a) an Incremental Revolving Facility in
an aggregate principal amount of $50,000,000, in accordance with Section 3.16(a)
of the Credit Agreement (the “2016 Incremental Revolving Facility”) and (b) that
the Administrative Agent and Lenders agree to amend certain provisions of the
Credit Agreement as set forth below;
WHEREAS, the lenders identified on the signature pages hereto as “Exiting
Lenders” (the “Exiting Lenders”) have agreed to assign their Commitments and
Loans pursuant to the terms hereof, and
WHEREAS, subject to the terms of this Agreement, (a) each of the Incremental
Lenders (as defined below) is severally willing to provide a portion of the 2016
Incremental Revolving Facility and (b) the Administrative Agent and the Lenders
are willing to amend the Credit Agreement as set forth below.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1.    Amendments to Credit Agreement. Effective as of the First
Amendment Effective Date (as defined in Section 5 below) and subject to the
terms and conditions set forth herein and in reliance upon representations and
warranties set forth herein, the Credit Agreement is hereby amended as follows:
(a)The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in correct alphabetical order:
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


72906207_8

--------------------------------------------------------------------------------





“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“First Amendment Effective Date”: August 31, 2016.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)     The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the pricing grid therein in its
entirety with the following:


Pricing Level
Secured Net Leverage Ratio
Base Rate Spread for
Loans
Eurodollar Spread for Loans
1
Less than 1.50 to 1.00
0.25%
1.25%
2
Greater than or equal to 1.50 to 1.00, but less than 2.25 to 1.00
0.50%
1.50%
3
Greater than or equal to 2.25 to 1.00, but less than 3.00 to 1.00
0.75%
1.75%
4
Greater than or equal to 3.00 to 1.00
1.00%
2.00%



(c)    The definition of “Defaulting Lender” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the word “or” immediately before
subclause (ii) of clause (d) of such definition with “,” and adding the
following new subclause (iii) to clause (d) after the end of the text of
subclause (ii) therein:
“or (iii) the subject of a Bail-In Action”.
(d)    The definition of “Incremental Cap” in Section 1.1 of the Credit
Agreement is hereby amended by (i) replacing the reference to “$150,000,000” in
clause (a) thereof with “$175,000,000” and (ii) replacing each reference to “the
Closing Date” in clause (a) thereof with “the First Amendment Effective Date”.


2
72906207_8

--------------------------------------------------------------------------------





(e)    The definition of “Revolving Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by replacing the last sentence of such definition in
its entirety with the following:
“The amount of the Total Revolving Commitments on the First Amendment Effective
Date is $200,000,000.”
(f)    The definition of “Revolving Termination Date” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Revolving Termination Date”: August 31, 2021.
(g)    The definition of “Term Loan Maturity Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Term Loan Maturity Date”: August 31, 2021.
(h)    Section 2.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“2.3    Repayment of Term Loans. On each Quarterly Payment Date, beginning with
the Quarterly Payment Date ending on September 30, 2017, the Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders the
principal amount of Term Loans then outstanding in an amount set forth in the
table below:
Quarterly Payment Date
Principal Amount
September 30, 2017
$5,937,500
December 31, 2017
$5,937,500
March 31, 2018
$5,937,500
June 30, 2018
$5,937,500
September 30, 2018
$8,906,250
December 31, 2018
$8,906,250
March 31, 2019
$8,906,250
June 30, 2019
$8,906,250
September 30, 2019
$8,906,250
December 31, 2019
$8,906,250
March 31, 2020
$8,906,250
June 30, 2020
$8,906,250
September 30, 2020
$11,875,000
December 31, 2020
$11,875,000
March 31, 2021
$11,875,000
June 30, 2021
$11,875,000
Term Loan Maturity Date
All remaining outstanding Term Loans



The remaining unpaid principal amount of the Term Loans and all other
Obligations under or in respect of the Term Loans shall be due and payable in
full, if not earlier in accordance with this Agreement, on the Term Loan
Maturity Date.”


3
72906207_8

--------------------------------------------------------------------------------





(i)    Section 2.4(b) of the Credit Agreement is hereby amended by adding the
following new clause (vi):
“with respect to each Mortgaged Property, the Borrower shall deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if a Mortgaged Property is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), evidence of flood insurance confirming that
such insurance has been obtained with a financially sound and reputable insurer,
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws.”
(j)    Section 2.5(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(f)    Conditions to Effectiveness of Extensions. As conditions precedent to
such extension, (1) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the effective date of such extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and except that for purposes of this Section 2.5, the representations and
warranties contained in Section 5.1 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (c) of Section 6.1, and (B) no
Default exists and (2) with respect to each Mortgaged Property, the Borrower
shall deliver to the Administrative Agent a “Life-of-Loan” Federal Emergency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto), and if a Mortgaged Property is located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), evidence of flood insurance
confirming that such insurance has been obtained with a financially sound and
reputable insurer, in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws. In addition, on the Term Loan Maturity Date of each Non-Extending Term
Lender, the Borrower shall repay any non-extended Term Loans of such
Non-Extending Term Lender outstanding on such date.”
(k)    Section 3.15(e) of the Credit Agreement is hereby amended by replacing
the last proviso of such Section in its entirety with the following:
“provided, further, that except to the extent otherwise expressly agreed by the
affected parties and subject to Section 11.18, no change hereunder from
Defaulting Lender to Non-


4
72906207_8

--------------------------------------------------------------------------------





Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.”
(l)    Section 3.16(b) of the Credit Agreement is hereby amended by adding the
following new clause (vi):
“with respect to each Mortgaged Property, the Borrower shall deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if a Mortgaged Property is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), evidence of flood insurance confirming that
such insurance has been obtained with a financially sound and reputable insurer,
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws.”
(m)    Section 3.17(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, (1) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the effective date of such extension
signed by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension, (A)
the representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of the effective date of such extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date, and except that for purposes of this Section 3.17, the representations and
warranties contained in Section 5.1 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (c), of Section 6.1, and (B) no
Default exists and (2) with respect to each Mortgaged Property, the Borrower
shall deliver to the Administrative Agent a “Life-of-Loan” Federal Emergency
Standard Flood Hazard Determination (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto), and if a Mortgaged Property is located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), evidence of flood insurance
confirming that such insurance has been obtained with a financially sound and
reputable insurer, in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws. In addition, on the Revolving Termination Date of each Non-Extending
Revolving Lender, the Borrower shall repay any non-extended Revolving Loans of
such Non-Extending Revolving Lender outstanding on such date.”
(n)    Section 7.9(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


5
72906207_8

--------------------------------------------------------------------------------





“(b)    With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 owned or acquired
after the Closing Date by any Group Member (other than (x) any such real
property subject to a Lien expressly permitted by Section 8.3(g) and (y) real
property acquired by a Group Member that is not a Loan Party), notify the
Administrative Agent promptly after the time such real property is owned or
acquired, and within 90 days (or such later date as the Collateral Agent may
agree), (i) execute and deliver a first priority Mortgage subject to Liens
permitted under Section 8.3 hereof, in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such real property, (ii) provide the
Secured Parties with a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably acceptable to the Collateral Agent;
provided that in jurisdictions that impose mortgage recording taxes, the
Security Documents shall not secure indebtedness in an amount exceeding 105% of
the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent),
as well as a Survey or any existing survey in lieu thereof, each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent, (iii) deliver to the Collateral Agent legal opinions relating to, among
other things, the enforceability, due authorization, execution and delivery of
the applicable Mortgage, which opinions shall be in customary form and substance
reasonably satisfactory to the Collateral Agent and (iv) deliver to the
Administrative Agent a “Life-of-Loan” Federal Emergency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto), and if such Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), evidence of flood insurance
confirming that such insurance has been obtained with a financially sound and
reputable insurer, in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and any and all other documents as the Collateral Agent may reasonably
request, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.”
(o)    Section 11 of the Credit Agreement is hereby amended by adding the
following new Section 11.18 thereto and in connection therewith the table of
contents shall be amended to include a reference to “Section 11.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions”:
“SECTION 11.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


6
72906207_8

--------------------------------------------------------------------------------





(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(p)    Schedule 1.1(a) to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Annex A hereto. As of the First Amendment Effective
Date, the parties hereby agree (i) that the Commitments, Revolving Percentages
and Term Percentages shall be reallocated as set forth on Annex A hereto, (ii)
that the requisite assignments shall be deemed to be made in such amounts among
the Lenders (including the Exiting Lenders) and from each Lender to each other
Lender, with the same force and effect as if such assignments were evidenced by
applicable Assignment and Assumptions under the Credit Agreement, (iii) to the
non-pro rata repayment of Loans to the Exiting Lenders as set forth in this
Agreement and (iv) to any adjustments to be made to the Register to effectuate
such reallocations and assignments.  Notwithstanding anything to the contrary in
Section 11.6 of the Credit Agreement or this Agreement, no other documents or
instruments, including any Assignment and Assumption, shall be executed in
connection with these assignments (all of which requirements are hereby waived),
and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Assumption.  On the First Amendment Effective Date, the Lenders shall make full
cash settlement with each other either directly or through the Administrative
Agent (including in the form of non-pro rata funding by each Lender which has
increased its Commitment as of the First Amendment Effective Date, including,
without limitation, in an aggregate amount equal to the outstanding Loans of the
Exiting Lenders), as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments such
that after giving effect to such settlements each Lender’s Revolving Percentage
or Term Percentage, as applicable, shall be as set forth on Annex A. The Lenders
(including any Exiting Lenders) hereby waive any and all costs required to be
reimbursed by the Borrower pursuant to Section 4.11 of the Credit Agreement in
connection with such reallocation.
SECTION 2.    Extension of Maturity Dates. The parties hereto agree that the
Revolving Termination Date and the Term Loan Maturity Date are being extended
pursuant to the terms of Section 2.5 and 3.17 of the Credit Agreement,
respectively, and the Lenders hereby waive the 30 day notice requirement set
forth therein.
SECTION 3.    2016 Incremental Revolving Facility.
(a)The Administrative Agent and each Lender that provides a portion of the 2016
Incremental Revolving Facility (each an “Incremental Lender”) hereby agrees that
(i) this Agreement constitutes the written request by the Borrower for an
Incremental Revolving Facility in the form of the 2016 Incremental Revolving
Facility pursuant to Section 3.16(a) of the Credit Agreement and (ii) the amount
of the Total Revolving Commitments, after giving effect to the 2016 Incremental
Revolving Facility, is $200,000,000.




7
72906207_8

--------------------------------------------------------------------------------





(b)Each Incremental Lender severally agrees that, effective as of the First
Amendment Effective Date, its respective Revolving Commitment and Revolving
Percentage shall be as set forth opposite such Incremental Lender’s name on
Annex A hereto.
(c)On and as of the First Amendment Effective Date, each Incremental Lender (i)
shall be deemed to be an “Incremental Lender” as defined in the Credit Agreement
with a “Revolving Commitment” as defined in the Credit Agreement, (ii) shall
perform all of the obligations that are required to be performed by it as such
under the Loan Documents and (iii) shall be entitled to the benefits, rights and
remedies as such set forth in the Loan Documents.
(d)This Agreement shall (i) be deemed to be an “Increase Revolving Joinder” in
accordance with Section 3.16(c) of the Credit Agreement and (ii) constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.
SECTION 4.    Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees that with respect to each Loan Document to which it is a
party, after giving effect to the Agreement and the transactions contemplated
hereunder:
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Credit Agreement, remain in full force and effect on a
continuous basis; and
(b)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 5.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Obligations, to the extent provided in such Loan
Documents.
SECTION 5.    Conditions of Effectiveness of this Agreement. This Agreement
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “First Amendment Effective Date”):
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or electronic copies (including “.pdf” or similar format, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:
(i)    this Agreement, duly executed by Holdings, the Borrower, the Subsidiary
Guarantors existing as of the First Amendment Effective Date, the Administrative
Agent, the Lenders and the Incremental Lenders;
(ii)    a certificate of a Responsible Officer of each Loan Party certifying as
to the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that (A)
the articles or certificate of incorporation or formation (or equivalent), as
applicable, of such Loan Party have not been amended since the date of the last
delivered certificate, or if they have been amended, attached thereto are true,
correct and complete copies of the same, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Loan Party have not been amended since the date
of the last delivered certificate, or if they have been amended, attached
thereto are true, correct and complete copies of the same, (C) attached thereto
is a true, correct and complete copy of resolutions duly adopted by the board of
directors (or other


8
72906207_8

--------------------------------------------------------------------------------





governing body) of such Loan Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement, and (D) attached thereto is a true, correct and complete copy of such
certificates of good standing (including bring down certificates) from the
applicable secretary of state of the state of incorporation, organization or
formation (or equivalent), as applicable, of each Loan Party;
(iii)    a certificate of a Responsible Officer of the Borrower certifying that
(A) no Event of Default shall exist immediately prior to or after giving effect
to the 2016 Incremental Revolving Facility and the other transactions
contemplated hereunder, (B) the Borrower is in compliance, on a pro forma basis
after giving effect to the incurrence of the 2016 Incremental Revolving Facility
(and assuming that any commitments under the Revolving Facility and the 2016
Incremental Revolving Facility are fully drawn), with the financial covenants
set forth in Section 8.1 of the Credit Agreement calculated as of the most
recent period of four (4) consecutive fiscal quarters for which financial
statements have been delivered and (C) the representations and warranties
contained in Section 7 of this Agreement, Section 5 of the Credit Agreement and
the other Loan Documents are true and correct in all material respects (or, with
respect to any representations and warranties qualified by materiality or
Material Adverse Effect, in all respects) on and as of the First Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, with respect to any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and except that for purposes of Section 2.5 of the Credit
Agreement, the representations and warranties contained in Section 5.1 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsection (c) of Section 6.1 of the Credit Agreement; and
(iv)    opinions from counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent.
(b)    Payment of all fees and expenses of the Administrative Agent and Wells
Fargo Securities, LLC required to be paid on the First Amendment Effective Date.
(c)    Payment of all fees to the applicable Lenders required to be paid on the
First Amendment Effective Date.
(d)    The Exiting Lenders shall have received payment of all principal on the
Loans owing thereto with respect to the applicable Facilities.
SECTION 6.    Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 11.5 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.
SECTION 7.    Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Agreement, each Loan Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
First Amendment Effective Date that, in each case:
(a)    the representations and warranties of each Loan Party set forth in
Section 5 of the Credit Agreement and in each other Loan Document are true and
correct in all material respects (or, with respect to any representations and
warranties qualified by materiality or Material Adverse Effect, in all respects)
on and as of the First Amendment Effective Date with the same effect as though
made on and as of such date (except to the extent made as of a specific date, in
which case such representations and warranties


9
72906207_8

--------------------------------------------------------------------------------





shall be true and correct in all material respects (or, with respect to any
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects) on and as of such specified date); and
(b)    no Default or Event of Default exists and is continuing immediately prior
to or after giving effect to this Agreement.
SECTION 8.    Exiting Lenders. By its execution of this Agreement, each of the
parties signatory hereto acknowledges and agrees that, upon the occurrence of
the First Amendment Effective Date, (a) each Exiting Lender shall cease to be a
Lender under the Credit Agreement and (b) each Exiting Lender shall have no
further rights or obligations as a Lender under the Credit Agreement, except to
the extent of rights and obligations that survive a Lender’s assignment of its
commitments pursuant to Section 11.6 of the Credit Agreement. The Exiting
Lenders are a party to this Agreement solely for the purpose of evidencing its
agreement to Section 1(p) and this Section 8.
SECTION 9.    Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Agreement.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. Without limiting the generality of the foregoing, the Security
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Agreement.
SECTION 10.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.
SECTION 11.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.
[The remainder of this page is intentionally left blank.]






10
72906207_8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.




INC RESEARCH, LLC, as Borrower




By:/s/ Gregory S. Rush    
Name: Gregory S. Rush
Title: Chief Financial Officer


INC RESEARCH HOLDINGS, INC., as Holdings




By:/s/ Gregory S. Rush    
Name: Gregory S. Rush
Title: Chief Financial Officer
    




INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







KENDLE AMERICAS MANAGEMENT INC., as a Guarantor




By:/s/ Duncan Jamie Macdonald     
Name:    Duncan Jamie Macdonald
Title:    Chief Executive Officer and President


KENDLE AMERICAS INVESTMENT INC., as a Guarantor




By:/s/ Duncan Jamie Macdonald     
Name:    Duncan Jamie Macdonald
Title:    Chief Executive Officer and President
























INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Collateral Agent, an Issuing Lender and a Lender




By: /s/ Christine Gardiner____________
        Name: Christine Gardiner
    Title: Vice President








INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:/s/ Richard C. Brown ________________________
        Name:     Richard C. Brown
    Title:     Senior Vice President
















INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------








KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: _/s/ David A. Wild _________________________
        Name: David A. Wild
    Title:     Senior Vice President








INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






ING CAPITAL LLC,
as a Lender
By:    /s/ Thomas McCaughey                
                            Name:    Thomas McCaughey
                            Title:    Managing Director


By:    /s/ Cliff Beltzer                
                            Name:    Cliff Beltzer
                            Title:    Vice President




INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Robert LaPorte                
                            Name:    Robert LaPorte
                            Title:    Senior Vice President


INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as a Lender
By:    /s/ Aaron J. Miller                
                            Name:    Aaron J. Miller
                            Title:    Vice President




INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as a Lender
By:    /s/ Rebecca Kratz                
                            Name:    Rebecca Kratz
                            Title:    Authorized Signatory


INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
By:    /s/ William O’Daly                
                            Name:    William O’Daly
                            Title:    Authorized Signatory


By:    /s/ Joan Park                    
                            Name:    Joan Park
                            Title:    Authorized Signatory




INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Antje B. Focke                
                            Name:    Antje B. Focke
                            Title:    Executive Director


INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







REGIONS BANK,
as a Lender
By:    /s/ Ned Spitzer                    
                            Name:     Ned Spitzer
                            Title:    Managing Director


INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------







CAPITAL ONE, N.A.,
as a Lender


By:    /s/ Kip Hurd                    
                            Name:    Kip Hurd
                            Title:    SENIOR VICE PRESIDENT




INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






THE HUNTINGTON NATIONAL BANK,
as a Lender
By:    /s/ David Tholt                    
                            Name:    David Tholt
                            Title:    Vice President
    


INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as an Exiting Lender




By: /s/ Chris Burns_____________________________
        Name: Chris Burns
    Title:     Vice President








INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






CITIZENS BANK, NATIONAL ASSOCIATION, as an Exiting Lender




By: /s/ Prasanna Manyem________________________
        Name: Prasanna Manyem
    Title:     Vice President






INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






RAYMOND JAMES BANK, as an Exiting Lender




By: /s/ Alexander L. Rody_______________________
        Name: Alexander L. Rody
    Title: Senior Vice President






















































































INC Research, LLC
First Amendment to Credit Agreement and Increase Revolving Joinder
Signature Page

--------------------------------------------------------------------------------






Annex A
(as of the First Amendment Effective Date)




Revolving Lender
Revolving Commitment
Revolving Percentage
Wells Fargo Bank, National Association
$30,370,370.37
15.18519%
PNC Bank, National Association
$28,888,888.89
14.44444%
KeyBank National Association
$25,925,925.93
12.96296%
ING Capital LLC
$25,925,925.93
12.96296%
Bank of America, N.A.
$22,222,222.22
11.11111%
Fifth Third Bank
$20,740,740.74
10.37037%
The Huntington National Bank
$9,629,629.63
4.81481%
JPMorgan Chase Bank, N.A.
$9,629,629.63
4.81481%
Capital One, N.A.
7,407.407.41
3.70370%
Regions Bank
7,407.407.41
3.70370%
Goldman Sachs Bank USA
$7,111,111.11
3.55556%
Credit Suisse AG, Cayman Islands Branch
$4,740,740.74
2.37037%
Total
$200,000,000.00
100%





Term Lender
Term Commitment
Term Percentage
Wells Fargo Bank, National Association
$72,129,629.63
15.18519%
PNC Bank, National Association
$68,611,111.11
14.44444%
KeyBank National Association
$61,574,074.07
12.96296%
ING Capital LLC
$61,574,074.07
12.96296%
Bank of America, N.A.
$52,777,777.78
11.11111%
Fifth Third Bank
$49,259,259.26
10.37037%
The Huntington National Bank
$22,870,370.37
4.81481%
JPMorgan Chase Bank, N.A.
$22,870,370.37
4.81481%
Capital One, N.A.
$17,592,592.59
3.70370%
Regions Bank
$17,592,592.59
3.70370%
Goldman Sachs Bank USA
$16,888,888.89
3.55556%
Credit Suisse AG, Cayman Islands Branch
$11,259,259.26
2.37037%
Total
$475,000,000.00
100%











72906207_8